UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6197


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL J. WALLACE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:05-cr-00012-FDW-CH-1; 3:07-cv-00456-FDW)


Submitted:    October 22, 2009              Decided:   November 4, 2009


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael J. Wallace, Appellant Pro Se.       Keith Michael Cave,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael          J.     Wallace       seeks     to   appeal       the     district

court’s orders denying his 28 U.S.C.A. § 2255 (West Supp. 2009)

and Fed. R. Civ. P. 59(e) motions.                          The district court’s orders

are not appealable unless a circuit justice or judge issues a

certificate         of     appealability.             See     28     U.S.C.      §    2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     §    2253(c)(2)          (2006).         A    prisoner         satisfies      this

standard   by       demonstrating            that    reasonable       jurists        would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                  See Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).            We    have    independently          reviewed        the    record    and

conclude      that        Wallace      has    not     made     the    requisite         showing.

Accordingly,         we       deny    Wallace’s       motion       for       production      of   a

transcript      at        government          expense,        deny       a    certificate         of

appealability, and dismiss the appeal.                             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                       DISMISSED

                                                2